CERTIFICATE PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report (the “Report”) onForm 10-Q of Gamzio Mobile, Inc. (the “Company”) for the period ended September 30, 2014 as filed with the Securities and Exchange Commission (the “Report”), each of the undersigned officers certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of their knowledge: 1. The Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 19, 2014 By: /s/ Jason Deiboldt Name: Jason Deiboldt Title: Chief Executive Officer and President(Principal Executive Officer) By: /s/ Monika Sagar Name: Monika Sagar Title: Chief Financial Officer(Principal Financial Officer and Principal Accounting Officer)
